Per Curiam.
We find insufficient proof that the goitre resulted from the mishap. That physical condition was an important element in the case in view of the size of the verdict. Furthermore, the learned trial court erroneously declined to charge that the testimony of Dr. Dodge Was not sufficient in and of itself to indicate by inference that the accident in question caused the goitre. All concur. Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event.